Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 06/25/2021 with respect to claims 1, 13 and 19 have been considered but are moot because the arguments do not apply to the teaching of Kim (US 20180090467) being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (US 20160049723 of record), hereinafter Baks, in view of Kim et al (US 20180090467), hereinafter Kim.

Regarding claim 1,
Baks discloses a system-in-package (SiP) device (a wireless communications package 10, Fig 1A) comprising:
a substrate (a package carrier 110, Fig 1A) comprising a first face (a side 110-2, Fig 1A) and a second face (a side 110-1, Fig 1A) that opposes the first face;
a controller (an RFIC chip 130, Fig 1A), the controller mounted on the first face of the substrate; and
a heat spreader (a heat sink 150, Fig 1A) arranged over the controller.

Baks does not explicitly teach the controller comprising a beamformer integrated circuit, a plurality of amplifiers mounted on the first face of the substrate and electrically coupled to the controller.
	However, Baks teaches an array of solder ball controlled collapse chip connections 170 with a plurality of antenna feed lines 114-1, 114-2, 114-3 and 114-4 (Fig 1A), the RFIC chip 130 comprises RFIC circuitry and electronic components, for example, a receiver, a transmitter or a transceiver circuit, and other active or passive circuit elements (paragraph [0019]), and radiation beam shape of the patch antenna array 124 (Fig 1A, paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use RFIC circuitry and electronic components as a beamformer integrated circuit and as a plurality of amplifiers mounted on a first face of a substrate and electrically coupled to a controller, and a heat spreader arranged over the controller and the plurality of amplifiers in Baks, in order to provide a compact integrated radio/wireless communications system.
Baks as modified does not teach the overmold is on lateral edges of the heat spreader.
However, Kim teaches a system-in-package (SiP) device (a package assembly 500, Fig 5) comprising:
a substrate (a substrate layer 102, Fig 5) comprising a first face and a second face that opposes the first face (Fig 5);
a controller (a processor 106, Fig 5), the controller mounted on the first face of the substrate;
a heat spreader (a heat spreader 112, Fig 5) arranged over the controller; and
an overmold (a molding compound 120, Fig 5) that is on the substrate and on lateral edges of the heat spreader (Fig 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an overmold being on a substrate and on lateral edges of a heat spreader in Baks as modified, as taught by 


[AltContent: textbox (Baks (US 20160049723))]
    PNG
    media_image1.png
    910
    808
    media_image1.png
    Greyscale

[AltContent: textbox (Kim (US 20180090467))]
    PNG
    media_image2.png
    960
    856
    media_image2.png
    Greyscale


Regarding claim 2,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks teaches the heat spreader forms a continuous piece of material that covers the controller and the plurality of amplifiers (Fig 1A).



Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach the heat spreader comprises one or more of copper, silicon carbide, or aluminum.
	However, it is well known in the art that a heat sink comprises copper. See Boyden, US 20120289757, for a copper heat sink 340, Fig 3.

Regarding claim 4,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks teaches a thermal interface material (a thermal interface material 132, Fig 1A) that is arranged between the heat spreader and one or more of the controller and the plurality of amplifiers.

Regarding claim 6,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks teaches at least a portion of the heat spreader is uncovered by the overmold (by a plurality of metallic thermal vias 142, Fig 1A).

Regarding claim 8,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks teaches the heat spreader forms a recess (a recess R140, Fig 8) within the heat spreader and the recess is registered with the controller.

[AltContent: textbox (Baks (US 20160049723))][AltContent: arrow][AltContent: textbox (R140)]
    PNG
    media_image3.png
    859
    754
    media_image3.png
    Greyscale


Regarding claim 9,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach the beamformer integrated circuit comprises a silicon-based complementary metal-oxide-semiconductor (CMOS) device and the plurality of amplifiers comprises gallium arsenide (GaAs) based devices.


Regarding claim 10,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach the beamformer integrated circuit comprises a hybrid beamformer device.
However, it is well known in the art that a beamformer integrated circuit comprises a hybrid beamformer device. See He, US 20190379119, paragraph [0003] “a hybrid antenna array”.

Regarding claim 11,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach a length and width of the SiP device are sized less than a wavelength of a 40 GHz signal.
	However, Baks teaches the wireless communications package 10 is a high-performance integrated antenna system having good radiation characteristics for millimeter-wave operating frequencies and higher (paragraph [0018]), and depending on the size of the integrated phased array antenna system,various techniques according to embodiments of the invention can be implemented to prevent bowing or sagging of the planar lid 121 (paragraph [0043]), for example, while the size and spacing of the slots 626 does have some effect on the tuning characteristics of the patch antenna elements 124-1, 124-2, 124-3, and 124-4, other structural parameters of the antenna structures can be adjusted to obtain desired radiation characteristics when metallic support structures (paragraph [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length and width of a 

Regarding claim 12,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach a gap formed between the controller and each amplifier of the plurality of amplifiers on the substrate is no more than 500 microns.
However, Baks teaches transceiver chips that enable antennas to be integrally packaged with IC chips (paragraph [0069]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a gap formed between a controller and each amplifier of a plurality of amplifiers on a substrate being no more than 500 microns in Baks as modified, in order to provide a compact and low loss integrated radio/wireless communications system.

Regarding claim 19,
Baks discloses a method for fabricating a system-in-package (SiP) device (a wireless communications package 10, Fig 1A) comprising:
providing a substrate (a package carrier 110, Fig 1A) comprising a first face (a side 110-2, Fig 1A) and a second face (a side 110-1, Fig 1A) that opposes the first face;
mounting a plurality of electronic devices (an RFIC chip 130, Fig 1A) on the first face of the substrate;
depositing a thermal interface material (a thermal interface material 132, Fig 1A) over the plurality of electronic devices;
pressing a heat spreader (a heat sink 150, Fig 1A) against the thermal interface material to compress the thermal interface material against the plurality of electronic devices; and
curing the thermal interface material while the heat spreader is pressed against the thermal interface material, and

Baks does not explicitly teaches RFIC chip 130 comprising a plurality of electronic devices.
	However, Baks teaches the RFIC chip 130 comprises RFIC circuitry and electronic components, for example, a receiver, a transmitter or a transceiver circuit, and other active or passive circuit elements (paragraph [0019]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an RFIC circuitry and electronic components as a plurality of electronic devices in Baks, in order to provide a compact integrated radio/wireless communications system.
Baks as modified does not teach the overmold is on lateral edges of the heat spreader.
However, Kim teaches a system-in-package (SiP) device (a package assembly 500, Fig 5) comprising:
a substrate (a substrate layer 102, Fig 5) comprising a first face and a second face that opposes the first face (Fig 5);
a controller (a processor 106, Fig 5), the controller mounted on the first face of the substrate;
a heat spreader (a heat spreader 112, Fig 5) arranged over the controller; and
an overmold (a molding compound 120, Fig 5) that is on the substrate and on lateral edges of the heat spreader (Fig 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an overmold being on a substrate and on lateral edges of a heat spreader in Baks as modified, as taught by Kim, in order to provide a small size system in package (SIP) having high thermal conductivity.

Regarding claim 20,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 19.


Regarding claim 21,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 19.
Baks teaches at least one recess (a recess R140, Fig 8) in the heat spreader wherein pressing the heat spreader against the thermal interface material comprises registering the recess with at least one electronic device of the plurality of electronic devices.

Regarding claim 22,
Baks as modified in view of Kim discloses the claimed invention, as discussed in claim 19.
Baks teaches a portion of the heat spreader is exposed through the overmold (by a plurality of metallic thermal vias 142, Fig 1A).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266 of record), hereinafter Lin, in view of Baks et al (US 20160049723 of record), hereinafter Baks, and Kim et al (US 20180090467), hereinafter Kim.

Regarding claim 13,
Lin discloses an active antenna system (a semiconductor package structure 20, Fig 2) comprising:
an antenna board (a dielectric layer 130, Fig 2) comprising a first face (a face F1301, Fig 2) and a second face (a face F1302, Fig 2) that opposes the first face;

a plurality of system-in-package (SiP) devices (a plurality of package devices PKG 110 and PKG 210, Fig 2) on the second face of the antenna board and wherein each SiP device of the plurality SiP devices is electrically coupled with one or more antennas of the plurality of antennas (Fig 2).
Lin does not teach each SiP device of the plurality of SiP devices comprises a beamformer integrated circuit, a plurality of amplifiers, a heat spreader, and an overmold that is on lateral edges of the heat spreader.
However, Baks teaches a system-in-package (SiP) device (a wireless communications package 10, Fig 1A), comprising:
 a beamformer integrated circuit (an RFIC chip 130, Fig 1A; paragraph [0029]);
a heat spreader (a heat sink 150, Fig 1A); and
an overmold (an application board 140, Fig 1A).
Baks does not explicitly teach a plurality of amplifiers.
	However, Baks teaches an array of solder ball controlled collapse chip connections 170 with a plurality of antenna feed lines 114-1, 114-2, 114-3 and 114-4 (Fig 1A), and the RFIC chip 130 comprises RFIC circuitry and electronic components, for example, a receiver, a transmitter or a transceiver circuit, and other active or passive circuit elements (paragraph [0019])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each SiP device comprising a plurality of amplifiers in Lin, as taught by Baks, in order to provide a compact integrated radio/wireless communications system.
Lin as modified does not teach the overmold is on lateral edges of the heat spreader.
However, Kim teaches a system-in-package (SiP) device (a package assembly 500, Fig 5) comprising:
a substrate (a substrate layer 102, Fig 5) comprising a first face and a second face that opposes the first face (Fig 5);

a heat spreader (a heat spreader 112, Fig 5); and
an overmold (a molding compound 120, Fig 5) that is on lateral edges of the heat spreader (Fig 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an overmold being on lateral edges of a heat spreader in Lin as modified, as taught by Kim, in order to provide a small size system in package (SIP) having high thermal conductivity.

[AltContent: arrow][AltContent: textbox (EDGVERT)][AltContent: textbox (EDGHOR)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PKG 210)][AltContent: arrow][AltContent: textbox (PKG 110)][AltContent: arrow][AltContent: arrow][AltContent: textbox (F1301)][AltContent: textbox (F1302)][AltContent: textbox (Lin (US 20170040266))]
    PNG
    media_image4.png
    940
    824
    media_image4.png
    Greyscale


[AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lin (US 20170040266))]
    PNG
    media_image5.png
    632
    703
    media_image5.png
    Greyscale


Regarding claim 14,
Lin in view of Baks as modified and Kim discloses the claimed invention, as discussed in claim 13.
Baks teaches the SiP device is electrically coupled with the one or more antennas by feed lines (feed lines 814 and 816, Fig 8) that extend through an antenna board (an antenna layer 840, Fig 8).


Lin in view of Baks as modified and Kim discloses the claimed invention, as discussed in claim 13.
Lin each SiP device of the plurality of SiP devices is electrically coupled with at least two antennas of the plurality of antennas (Fig 2).

Regarding claim 16,
Lin in view of Baks as modified and Kim discloses the claimed invention, as discussed in claim 13.
Lin teaches all lateral edges (horizontal edges EDGHOR, Fig 2) of at least one SiP device of the plurality of SiP devices are nonparallel with all lateral edges (vertical edges EDGVERT, Fig 2) of the antenna board.

Regarding claim 17,
Lin in view of Baks as modified and Kim discloses the claimed invention, as discussed in claim 13.
Baks teaches a housing (an application board 140, Fig 2) wherein an antenna board (a package carrier 110, Fig 2) is mounted to the housing such that the heat spreader of each SiP device is arranged closer to the housing than the antenna board (Fig 2).

Regarding claim 18,
Lin in view of Baks as modified and Kim discloses the claimed invention, as discussed in claim 13.
Baks does not explicitly teach the beamformer integrated circuit comprises a silicon-based complementary metal-oxide-semiconductor (CMOS) device and the plurality of amplifiers comprises gallium arsenide (GaAs) based devices.





However, it is well known in the art that an integrated circuit comprises a silicon-based complementary metal-oxide-semiconductor (CMOS) device and the plurality of amplifiers comprises gallium arsenide (GaAs) based devices. See He, US 20190379119, paragraphs [0042] and [0051].

Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 7, the pertinent prior art does not adequately teach or suggest the claimed features “the heat spreader and the overmold are coplanar along a top surface of the SiP device”.
Regarding dependent claim 23, the pertinent prior art does not adequately teach or suggest the claimed features “the heat spreader is part of a lead frame that includes a plurality of heat spreaders and the overmold is applied and cured around the plurality of heat spreaders”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845